DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
      The information disclosure statement (IDS) documents submitted on April 28, 2022  and September 2, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1-13, 14,16,18,19,20,23 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1,2,3,4,5,6,7,8,10,11,12,13,15,16,18,20,21,22,23 of Masuda et al.  (US Patent. No.: US 11,137,496 B2)

Regarding claims 1-13, 14,16,18,19,20,23 of the instant application, although the claims are not identical to claim 1,2,3,4,5,6,7,8,10,11,12,13,15,16,18,20,21,22,23 of Wang et al., they are not patentably distinct from each other because claims 1-13, 14,16,18,19,20  of the instant application are obvious variant of claims 1,2,3,4,5,6,7,8,10,11,12,13,15,16,18,20,21,22 of Masuda et al.
Regarding claims 1 of the instant application, although the claim is not identical to part of limitation of claim 14 of Masuda et al.  they are not patentably distinct from each other because limitation of claim 1 of the instant application is an obvious variant of part of limitation of claim 14 of Masuda et al.
Regarding claim 23 of the instant application, although the claim is not identical to part of limitation of claim 23(depend on claim 14) of Masuda et al.  they are not patentably distinct from each other because limitation of claim 23 of the instant application is an obvious variant of part of limitation of claim 23 of Masuda et al.
          Claim 26 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 14 and 23 of Masuda et al.  (US Patent. No.: US 11,137,496 B2)

Regarding claim 26 of the instant application, although the claim is not identical to part of limitation of combination of claim 14 and 23 of Masuda et al.  they are not patentably distinct from each other because limitation of claim 26 of the instant application is an obvious variant of part of limitation of claim 14 and 23 of Masuda et al.

          Claim 28 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 23 of Masuda et al.  (US Patent. No.: US 11,137,496 B2)
Regarding claim 28 of the instant application, although the claim is not identical to part of limitation of combination of claim 23 of Masuda et al.  they are not patentably distinct from each other because limitation of claim 28 of the instant application is an obvious variant of part of limitation of claim 23 of Masuda et al.

Claims 15, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Masuda et al.  (US Patent. No.: US 11,137,496 B2), and in view of Rothenbenrger et al.  (US Pub. No.: US 2012/0026294 A1).
	Regarding claim 15, claims of Masuda does not disclose the light emitted by the light emitter is a directional light.
	 Rothenbenrger et al.   discloses the light emitted by the light emitter is a directional light (Para 35; laser).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Masuda et al.   with the teaching of Lee in order to transmit laser light that ha individual light pulses directed in to a zone so that the distance can be calculated accurately using speed of light that. 
           Regarding claim 17, claims of Masuda does not disclose the light emitted by the light emitter is a laser.
	 Rothenbenrger et al.   discloses the light emitted by the light emitter is a laser (Para 35; laser).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Masuda et al.   with the teaching of Lee in order to transmit laser light that ha individual light pulses directed in to a zone so that the distance can be calculated accurately using speed of light that. 
Claims 21, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over Masuda et al.  (US Patent. No.: US 11,137,496 B2), and in view of Sasagawa et al.  (US Pub. No.: US 2008/0199046 A1).
	Regarding claim 21, claims of  Masuda doe not disclose the predetermined range is based on focusing information of the image optical system.
               Sasagawa et al.  discloses the predetermined range is based on focusing information of the image optical system ( Para 105; The distance detecting camera 23 may be a camera where it detects a focus position of the object (where it is in focus) and the object distance is calculated on the basis of the focus position; wherein the predetermined range can be within  focus range of the subjects  ) . 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Masuda with the teaching of                Sasagawa et al.  in order to calculate object distance more accurately based on focusing position and information.
        Regarding claim 22, claims of Masuda does not disclose the final distance is derived  based on focusing information of the image optical system.
               Sasagawa et al.  discloses the final distance is derived based on focusing information of the image optical system (Para 105; The distance detecting camera 23 may be a camera where it detects a focus position of the object (where it is in focus) and the object distance is calculated on the basis of the focus position; wherein the predetermined range can be within focus range of the subjects) . 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Masuda with the teaching of                Sasagawa et al.  in order to calculate object distance more accurately based on focusing position and information.


Claim Rejections - 35 USC § 103
1	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 28  are rejected under 35 U.S.C. 103 as being unpatentable over Rothenbenrger et al.  (US Pub. No.: US 2012/0026294 A1), in view of Lee et al.  (US Pub. No.: US 2012/0020516 A1).
	Regarding claim 26, Rothenbenrger et al. discloses a distance measurement method for a digital camera (Para 5 and 28; time of flight camera ) comprising:
capturing, by an imaging sensor (Para 28; image sensor) a subject image of a subject by performing actual exposure;
forming, by an imaging optical system (Para 35; optical receiving system 22) , the subject image;
         emitting, by a light emitter, a light along an optical axis direction of the imaging optical system (Para 28, 35; A light beam 14 which is generated by a light transmitter 12 ) ;
      receiving, by a light receiver, reflected light of the light from the subject (Para 36; light receiver 24);
          performing a distance measurement operation by the light emitter and the light receiver and an imaging operation by the image sensor ( Para 28,35-37;   a stereoscopic distance calculation can be carried out from image data of the two image sensors or a time of flight camera having a light transmitter, an image sensor and a time of flight measuring unit by means of which a time of flight between the transmission of a light beam by the light transmitter and the registration of the light beam in the pixel can be determined for each pixel of the image sensor. ) ;
            performing, the distance measurement operation in which the derivation of the distance to the subject is performed multiple times so as to derive a final distance ( Para 5;  The basic principle of the distance measurement of a time of flight camera thus corresponds to the laser scanner, only that the time of flight is measured a multiple of times for the individual pixels of the camera. ) ; and
             However, Rothenbenrger et al.   does not disclose performing control such that a display displays a motion image captured by the imaging sensor and displays information relating to the distance to the subject derived.
             Lee et al.  discloses performing control such that a display displays a motion image captured by the imaging sensor (Para 12; Claim 17; receive the image; displaying the movement of each of the motion objects by displaying unit)  and displays information relating to the distance to the subject derived ( Figs. 3, 4;  Para 15-28; The 3D model building module 31 builds a 3D model of the scene according to the image of the scene and the distance data between every point in the scene and the TOF camera 10. the stored numbers and all of the given numbers are received by the processing module 36 to be analyzed respectively. In this step, the stored numbers are received by the data analyzing unit 362 from the storing and comparing module 34. The stored numbers may be counted by the data analyzing unit 362, and an analysis result of the stored numbers may be displayed by the displaying unit 368. The given numbers are received by the data storing unit 364 from the numbering unit 326. The stored numbers are received by the data analyzing unit 362 from the storing and comparing module 34. The stored numbers may be counted by the data analyzing unit 362, and an analysis result of the stored numbers may be displayed by the displaying unit 368.The feature portions, the time portions, and the position portions of the given numbers are helpful to survey the movement of the monitored subjects. The displaying unit 368 can display the coordinate positions of each of the subjects in sequence of times.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rothenbenrger with the teaching of Lee in order to display information related to subject distance so users can view subjects and distance information and adjust the distance of the subject from the camera to perform better focus and capture images with better quality.
	Regarding claim 28, the combination of  Rothenbenrger and Lee teaches performing control such that a display displays a motion image captured by the imaging sensor (Para 12; Claim 17; receive the image; displaying the movement of each of the motion objects by displaying unit ) and displays information relating to the distance to the subject derived ( Figs. 3, 4;  Para 15-28; The 3D model building module 31 builds a 3D model of the scene according to the image of the scene and the distance data between every point in the scene and the TOF camera 10. the stored numbers and all of the given numbers are received by the processing module 36 to be analyzed respectively. In this step, the stored numbers are received by the data analyzing unit 362 from the storing and comparing module 34. The stored numbers may be counted by the data analyzing unit 362, and an analysis result of the stored numbers may be displayed by the displaying unit 368. The given numbers are received by the data storing unit 364 from the numbering unit 326. The stored numbers are received by the data analyzing unit 362 from the storing and comparing module 34. The stored numbers may be counted by the data analyzing unit 362, and an analysis result of the stored numbers may be displayed by the displaying unit 368.The feature portions, the time portions, and the position portions of the given numbers are helpful to survey the movement of the monitored subjects. The displaying unit 368 can display the coordinate positions of each of the subjects in sequence of times.).

Allowable Subject Matter
3.	Claims 24,25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 24, none of the prior art discloses “ The distance measurement method according to claim 1  wherein the distance is not derived in a case where there is auto focus adjustment error of the imaging optical system with respect to the subject or there is auto exposure adjustment error in a case where the imaging sensor performs imaging” in combination of other limitation in the claim.
  Regarding claim 25, none of the prior art discloses “The distance measurement method according to claim 1 wherein the distance is not derived in a case where there is auto focus adjustment error of the imaging optical system with respect to the subject or there is auto exposure adjustment error in a case where the imaging sensor performs imaging” in combination of other limitation in the claim.
	Claim 27 is allowed. 
	Regarding claim 27, Rothenbenrger et al. discloses a distance measurement method for a digital camera (Para 5 and 28; time of flight camera ) comprising:
capturing, by an imaging sensor (Para 28; image sensor) a subject image of a subject by performing actual exposure;
forming, by an imaging optical system (Para 35; optical receiving system 22) , the subject image;
         emitting, by a light emitter, a light along an optical axis direction of the imaging optical system (Para 28, 35; A light beam 14 which is generated by a light transmitter 12 ) ;
      receiving, by a light receiver, reflected light of the light from the subject (Para 36; light receiver 24);
          performing a distance measurement operation by the light emitter and the light receiver and an imaging operation by the image sensor ( Para 28,35-37;   a stereoscopic distance calculation can be carried out from image data of the two image sensors or a time of flight camera having a light transmitter, an image sensor and a time of flight measuring unit by means of which a time of flight between the transmission of a light beam by the light transmitter and the registration of the light beam in the pixel can be determined for each pixel of the image sensor. ) ;
            performing  the distance measurement operation in which the derivation of the distance to the subject is performed multiple times so as to derive a final distance ( Para 5;  The basic principle of the distance measurement of a time of flight camera thus corresponds to the laser scanner, only that the time of flight is measured a multiple of times for the individual pixels of the camera.).
However, none of the prior art discloses “wherein the light emitter makes the emission intensity lower when a focal distance indicated by the focusing state specification information of the digital camera is shorter” in combination of other limitation in its base claim” in combination of other limitation in the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is 469-295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/Primary Examiner, Art Unit 2696